DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/22/2021.  Claims 1-15, and 19-23 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 06/22/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 15, 19-22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe et al. (GB 2482912) (hereinafter “O’Keeffe”).
Regarding claim 1, in accordance with O’Keeffe reference entirety, O’Keeffe discloses a device (FIG. 4) comprising: 
	a radio frequency (RF) signal input (FIG. 4; A and B) and an RF signal output (FIG. 4: C and D) (page 12, lines 31-33 or page 13, lines 23-25; ports A and B as input ports are discussed. And page 12, lines 33-35 or page 14, lines 14-31; ports C and D as output ports are discussed); 
	a bypassable RF filter (FIG. 4; 410 and 420) that is coupled between the RF signal input (FIG. 4; A and B) and the RF signal output (FIG. 4; C and D) (page 5, lines 33-36; input port and output port are discussed.  In addition, page 10, lines 11-18; selectable bypass circuitry including 3db hybrid coupler 410 is discussed); 
	an adjustable-length RF transmission line (paths) that is coupled to the bypassable RF filter (FIG. 4; 410 and 420) (FIG. 4; paths from ports A and B to Ports C and D are depicted); and 
	an electronic component (FIG. 4; 360&390&420) that is coupled to the adjustable-length RF transmission line (paths) and is configured to change an electrical length of the adjustable-length RF transmission line between a first length (short/first path) and a second length (long/second path) (page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through.”  In addition, page 15, lines 31-34; first path and second path are also discussed), 
	wherein the device (FIG. 4; 360) is configured to provide an RF signal that bypasses the bypassable RF filter (FIG. 4; 410) when the adjustable-length RF transmission line (paths) has the second length (long path) and that does not bypass the bypassable RF filter (FIG. 4; 410) when the adjustable-length RF transmission line (paths) has the first length (short/first path) (col. 6, lines 8-10: "the he polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the electronic component (FIG. 4; 360&390&420) comprises a phase shifter (FIG. 4; 420) (col. 14, lines 14-21 or col. 15, lines 31-34; variable phase shifter 420 is discussed).
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the electronic component (FIG. 4; 360&390&420) comprises a PIN diode (col. 15, lines 35-37; it is disclosed phase shifter is a PIN diode).
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the second length (short/first path) is double the first length (long/second path) or half of the first length (page 6, lines 23-27: “… half that of the at least two RF feed paths.”  Or page 17, lines 15-17, it is disclosed half of the ‘α’ phase shift/time difference applied to each path.”).
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the adjustable-length RF transmission line (paths) comprises a first of a plurality of adjustable-length RF transmission lines (short/first path and long/second path) that are coupled to the bypassable RF filter (FIG. 4; 410 and 420) (see FIG. 4 for connection details of paths from inputs A and B to outputs C and D and above discussion pertaining the paths the input signals from the input ports A and B to become output signals to the output ports C and D) , and wherein the electronic component (FIG. 4; 360&390&420) comprises a first of a plurality of electronic components (FIG. 4; 360&390&420) that are coupled to and configured to change electrical lengths of the adjustable-length RF transmission lines (short/first path and long/second path, respectively (page 17, lines 3-7: "The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs, to ensure a relative phase difference between the phase shifter outputs. In one typical example, the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through.").
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the bypassable RF filter comprises a first of a plurality of bypassable RF filters of a filter stage, wherein the filter stage further comprises a second of the bypassable RF filters (page 15, lines 31-37, it is also disclose example of variable phase shifter 420 to include solid state device based phase shifters, corresponding to the claimed limitations of a plurality of RF filters in an arrangement as filter stage).
	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), O’Keeffe also discloses an RF coupler (FIG. 4; directional couplers 408, 404, 430, 434) that is coupled between the RF signal output and each of the first and the second of the bypassable RF filters (FIG. 4; 420) (see Fig. 4 for connection details and page 18, lines 28-32, directional couplers 408, 404, 430, 434 are discussed).
	Regarding claim 9, in addition to features recited in base claim 7 (see rationales discussed above), O’Keeffe also discloses wherein the filter stage comprises a first of a plurality of filter stages that are coupled between the RF signal input and the RF signal output page 15, lines 31-37, it is also disclose example of variable phase shifter 420 to include solid state device based phase shifters, corresponding to the claimed limitations of a plurality of RF filters in an arrangement as filter stage.  In addition, see Fig. 4 for connection details and page 18, lines 28-32, directional couplers 408, 404, 430, 434 are discussed).
	Regarding claim 15, in addition to features recited in base claim 1 (see rationales discussed above), O’Keeffe also discloses wherein the device is a base station antenna (page 10, lines 28-35; it is disclosed the embodiments of the inventions are applicable to active antenna arrays employed in UMTS cellular communication systems to include a base station (Node-B 215) as further discussed on page 12, lines 1-22).
Regarding claim 19, in accordance with O’Keeffe reference entirety, O’Keeffe discloses a device (FIG. 4) comprising: 
first and second radio frequency (RF) transmission paths (short/first and long/second paths) between an RF signal input (FIG. 4; A and B) and an RF signal output (FIG. 4; C and D); 
	a radio frequency (RF) signal input (FIG. 4; A and B) and an RF signal output (FIG. 4: C and D) (page 12, lines 31-33 or page 13, lines 23-25; ports A and B as input ports are discussed. And page 12, lines 33-35 or page 14, lines 14-31; ports C and D as output ports are discussed); 
	a bypassable RF filter (FIG. 4; 410 and 420) that is in the first RF transmission path (short/first path or long/second path) (page 5, lines 33-36; input port and output port are discussed.  In addition, page 10, lines 11-18; selectable bypass circuitry including 3db hybrid coupler 410 is discussed); 
	an adjustable-length RF transmission line (paths) that is coupled to the bypassable RF filter (FIG. 4; 410 and 420) (FIG. 4; paths from ports A and B to Ports C and D are depicted); and 
	a component (FIG. 4; 360&390&420), other than a solid-state switch and other than an electromechanical relay, that is coupled between the RF signal input (FIG. 4; A and B) and both of the first and second RF transmission paths (short/first and long/second paths) (page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through.”  In addition, page 15, lines 31-34; first path and second path are also discussed), 
	wherein the component (FIG. 4; 360&390&420) is configured to switch (routing signals to bypass) between coupling the RF signal input (FIG. 4; A and B) to the first RF transmission path (short/first path or long/second path) and coupling the RF signal input (FIG. 4; A and B) to the second RF transmission path (long/second path or short/first path) (col. 6, lines 8-10: "the polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”).
Regarding claim 20, in addition to features recited in base claim 19 (see rationales discussed above), O’Keeffe also discloses wherein the component (FIG. 4; 360&390&420) comprises a PIN diode or a switch comprising a wiper arm (col. 15, lines 35-37; it is disclosed phase shifter 420 is a PIN diode).
.	Regarding claim 21, in addition to features recited in base claim 19 (see rationales discussed above), O’Keeffe also discloses wherein the component (Fig. 4; 360&390&420) comprises a first component (FIG. 4; 360&410&420), wherein the device (FIG. 4) further comprises a second component (FIG. 4; 360&420) that is coupled between the RF signal output (FIG. 4; C and D) and both of the first and second RF transmission paths (short/first and long/second paths), and wherein the second component (FIG. 4; 360&420) is configured to switch (route signals to bypass) between coupling (FIG. 4; 404, 408, 430, 434) the RF signal output (FIG. 4; A and B) to the first RF transmission path (short/first path or long/second path) and coupling (FIG. 4; 404, 408, 430, 434) the RF signal output (FIG. 4; C and D) to the second RF transmission path (long/second path or short/first path) (col. 6, lines 8-10: "the polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”).
Regarding claim 22, in addition to features recited in base claim 21 (see rationales discussed above), O’Keeffe also discloses wherein the second component is configured to switch concurrently (adjustment on both signals or on only one of either signals routed to ports C and D) with the first component (page 16, lines 3-7: "... Furthermore, in the embodiments described herein the phase shifter may comprise an adjustment on both signals routed to ports 'C' 432 and 'D' 436 of polarisation control device 360. In an alternative example, the adjustments may be performed on only one of either of the signals routed to ports 'C' 432 and 'D' 436 of polarisation control device 360.").
	Regarding claim 23, in accordance with O’Keeffe reference entirety, O’Keeffe discloses a base station antenna (FIG. 4 and 219 of FIG. 3) (FIG. 4 and page 10, lines 28-32; embodiments of the invention that are applicable to active antenna array in a base station.  In addition, page 12, lines 15-18, it is also disclosed components in Node-B 215 to include antenna array 219) comprising: 
	a plurality of radiating elements (FIG. 3; 219) (antenna array 219 of FIG. 2 and page 4, line 18; antenna array includes radiating elements); 
	a bypassable radio frequency (RF) filter (FIG. 4; 410 and 420) that is coupled to a first of the radiating elements (219) (see FIG. 2 for connection details between elements in Node-B 215 and antenna array 219); 
	an adjustable-length RF transmission line (short/first path or long/second path) that is coupled to the bypassable RF filter (FIG. 4; 410 and 420) (see FIG. 4 for connection details between input ports A and B and output ports C and D having transmission line through elements 410 and 420) (col. 6, lines 8-10: "the polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”); and 
	a component (FIG. 4; 360&390&420) that is coupled to the adjustable-length RF transmission line and is configured to change an electrical length of the adjustable-length RF transmission line between a first length and a second length (col. 6, lines 8-10: "the polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”)., 
	wherein the base station antenna (FIG. 4 and 219 of FIG. 3) is configured to provide an RF signal (RF signal at ports C and D) that bypasses the bypassable RF filter (FIG. 4; 410&420) when the adjustable-length RF transmission line (short/first or long/second path) has the second length (short or long) and that does not bypass the bypassable RF filter (FIG. 4; 410 and 420) when the adjustable-length RF transmission line (short/first or long/second path) has the first length (long or short) (col. 6, lines 8-10: "the he polarisation control device may further comprise a bypass path coupled to the hybrid coupler, such that the processing module may be capable of routing signals to bypass the hybrid coupler." And col. 6, lines 11-13: " ... if the hybrid functions are performed in other system elements, such a hybrid function could be bypassed in the device."  Or Claim 4: a bypass path coupled to the hybrid coupler (410), such that the processing module (490) is capable of routing signals to bypass the hybrid coupler (410).  Col. 10, lines 11-18: “… selectable bypass circuitry … to by-pass the 3dB hybrid coupler.”  And page 17, lines 3-7: “The variable phase shifter 420 applies a phase adjustment on one or both of the variable phase shifter 420 outputs … the phase adjustment is applied by making one of the paths longer or shorter relative to the other, thereby effecting a radio frequency phase difference applied to signals passing there through”).

Allowable Subject Matter
Claims 6 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limit with novel and unobvious limitations of “a resistive load that is coupled to the bypassable RF filter,” as recited in claim 6; and “an RF circulator that is coupled to the RF signal input or the RF signal output, wherein the adjustable-length RF transmission line is coupled between the RF circulator and the electronic component,” as further recited in claims 10-14, structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prevost (US 9,602,098).
Sugaya (US 10,270,485).
Kim (US 9,985,586).
Lee et al. (US 9,847,804).
Bellantoni (US 2007/0008132).
Rausch et al. (US 7,831,213).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 21, 2022